                                             Case 2:20-cv-02493-TLN-KJN Document 7 Filed 03/22/21 Page 1 of 2


                                        1
                                        2
                                        3
                                        4
                                        5
                                        6
                                        7
                                        8                           UNITED STATES DISTRICT COURT
                                        9                          EASTERN DISTRICT OF CALIFORNIA
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   VALERIE BROOKS, individually and              No. 2:20-CV-02493 TLN KJN
                                             on behalf of all others similarly situated,
                                        12                                                 ORDER GRANTING REQUEST TO
          DENTONS US LLP




                                                                 Plaintiff,                EXTEND TIME TO RESPOND TO
             213 623 9300




                                        13                                                 COMPLAINT
                                                     v.
                                        14
                                             LOVISA AMERICA, LLC, a Delaware               Judge: Troy Nunley
                                        15   limited liability company; and DOES 1         Date Action Filed: December 16, 2020
                                             to 10, inclusive,
                                        16                                                 Trial Date: None Set
                                        17                       Defendants.

                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                               ORDER GRANTING REQUEST TO EXTEND
                                                                                                   TIME TO RESPOND TO COMPLAINT
                                             Case 2:20-cv-02493-TLN-KJN Document 7 Filed 03/22/21 Page 2 of 2


                                        1          Upon considering the parties’ Stipulation and Request to Extend Time to
                                        2    Respond to the Complaint:
                                        3          IT IS HEREBY ORDERED THAT the deadline for Defendant Lovisa
                                        4    America, LLC to respond to the Complaint in this case shall be extended to
                                        5    April 9, 2021.
                                        6
                                        7    Dated: March 19, 2021
                                                                                          Troy L. Nunley
                                        8                                                 United States District Judge
                                        9
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11
                                        12
          DENTONS US LLP


             213 623 9300




                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                             ORDER GRANTING REQUEST TO EXTEND
                                                                               -2-               TIME TO RESPOND TO COMPLAINT
